Citation Nr: 0603612	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-31 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 through March 
1946.  He was a German Prisoner of War (POW) for twenty-five 
days from November 1944 to December 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran appeared at a Travel Board hearing before the 
undersigned in December 2005 in Winston-Salem, North 
Carolina.  A hearing transcript is of record.  The case is 
now before the Board for appellate review.

The medical evidence of record suggests that the veteran 
suffered a stroke during a back operation in August 2002.  
38 C.F.R. § 3.309(c) provides that, if a veteran is a former 
POW, a stroke and its complications shall be service 
connected if manifest to a degree of disability of 10 percent 
or more at any time after discharge from active service.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's Paget's disease was as likely as not 
incurred while serving in Europe during World War II.

2.  The veteran has a current back disability due to his 
Paget's disease of the lumbar spine and severe spinal 
stenosis.


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a back disability.  
He contends that he began to feel the symptoms of a back 
disability during Army basic training in 1943.  He also 
contends that his back disability is caused by his Paget's 
disease of the lumbar spine, and that the disease was 
contracted while he was serving in Europe or during the time 
he was held as a POW in Germany in 1944.

Law and Regulations

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110;  38 C.F.R. § 3.303(a).

Certain diseases, chronic in nature, may be presumed to have 
been incurred in service, if the evidence shows that the 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of the disease during service.  
38 U.S.C.A. §§ 1112, 1137;  
38 C.F.R. §§ 3.307(a), 3.309(a).  The listed diseases are as 
follows: primary anemia, arthritis, progressive muscular 
atrophy, brain hemorrhage, brain thrombosis, bronchiectasis, 
calculi of the kidney, bladder, or gallbladder, 
cardiovascular-renal disease (including hypertension), 
cirrhosis of the liver, coccidioidomycosis, diabetes 
mellitus, residuals of encephalitis lethargica, endocarditis, 
endocrinopathies, epilepsies, Hansen's disease, Hodgkin's 
disease, leukemia, systemic lupus erythematosus, myasthenia 
gravis, myelitis, myocarditis, nephritis, other organic 
diseases of the nervous system, osteitis deformans (Paget's 
disease), osteomalacia, bulbar palsy, paralysis agitans, 
psychoses, hemorrhagic purpura idiopathic, Raynaud's disease, 
sarcoidosis, scleroderma, sclerosis , syringomyelia, 
Thromboangiitis obliterans (Buerger's disease), active 
tuberculosis, tumors, malignant, or of the brain or spinal 
cord or peripheral nerves and ulcers.   
38 C.F.R. § 3.309(a).

For injuries alleged to have been incurred in combat, the 
provisions of  
38 U.S.C.A. § 1154(b) provide a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (1996).  When an injury or disease is alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

"Satisfactory evidence" is credible evidence.  Collette, 82 
F.3d at 392.  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some inservice incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392.  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service, both of 
which generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown,  
8 Vet. App. 459, 464 (1996).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1) Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent 
medical evidence may also mean statements 
conveying sound medical principles found 
in medical treatises.  It would also 
include statements contained in 
authoritative writings such as medical 
and scientific articles and research 
reports or analyses.  (2) Competent lay 
evidence means any evidence not requiring 
that the proponent have specialized 
education, training, or experience.  Lay 
evidence is competent if it is provided 
by a person who has knowledge of facts or 
circumstances and conveys matters that 
can be observed and described by a lay 
person.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.   
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

"[W]here the service medical records are presumed destroyed . 
. . the [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365,  
367 (1991).  This does not establish a heightened benefit of 
the doubt.  What exists is a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
veteran in developing the claim, and to explain the decision 
when the veteran's medical records have been destroyed.  See 
id.  Rather than lowering the legal standard for proving a 
claim for service connection, this case law increases the 
obligation to evaluate and discuss in the decision all of the 
evidence that may be favorable to the veteran.

Factual Background and Analysis

The veteran's contentions, his private and VA treatment 
records, his VA examination reports, a partial service 
medical record, and his hearing transcript were reviewed.  
The evidence of record is not of such weight as to constitute 
a preponderance of evidence against finding service 
connection for a back disability; although, it is of 
sufficient weight to set the evidence in equipoise.
May 1979 records from the Orthopaedic Hospital of Charlotte 
show the first diagnosis of Paget's disease of the lumbar 
spine and severe lumbar spine stenosis                                                                                                                                                                                                                                         
.  In May 2004, a VA examiner diagnosed the veteran as 
postoperative Paget's disease of the lumbosacral spine, 
operated in 1979; postoperative Paget's disease of the 
lumbosacral spine in 2002 August with permanent forward 
flexion of 40 degrees; and neuropathy left lower extremities 
due to surgery of the back.  Thus, the medical evidence of 
record establishes that the veteran has a current back 
disability related to his Paget 's disease, which was first 
diagnosed thirty years post-service.  Although a current back 
disability is clearly recognized in this veteran, in order to 
establish service connection, there must be evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

According to hearing testimony, the veteran's back discomfort 
presented in service, during basic training at Fort Jackson, 
North Carolina, in 1943.  The veteran alternatively contends 
that his current back disability is a result of Paget's 
disease, which he claims to have acquired while a POW in 
1944.  

The bulk of the veteran's service medical records were 
destroyed in a fire in 1973 at the MPRC in St. Louis.  His 
available service medical records do not include in-service 
treatment for back discomfort at any time.  Only a March 1946 
treatment record for malnutrition and aviliminosis is 
included.  

The VA and private treatment records in the claims folder do 
not reference any history of an in-service injury to the back 
during basic training, or at any other time.  The only 
mention of back pain during active service came during the 
veteran's December 2005 hearing.

As discussed above, the record reflects continuous treatment 
for Paget 's disease of the lumbar spine and lumbar spine 
stenosis since 1979, including two back surgeries.  The 
earliest evidence of lumbar back pain is an October 1974 
treatment note by Dr. Caughran, the private physician who 
performed the 1979 surgery.  

Two private physicians opine that the veteran's Paget disease 
was likely acquired during the veteran's service in Europe in 
World War II.  In January 2004 and October 2004, Dr. Lyerly, 
a private physician who had treated the veteran since 
September 2000, opined that the veteran's back disability 
stems from Paget's disease, which he most likely acquired 
while serving in Germany.  Dr. Lyerly does not give any 
explanation for these opinions. 

The veteran began treating with Dr. Coric, a private 
neurosurgeon, in June 2002.  The initial consultation report 
noted that the veteran's back pain presented in 1979.  Dr. 
Coric noted the veteran's history of Paget's disease.  In 
January 2004, Dr. Coric opined that the veteran's 
thoracolumbar kyphotic and lordotic spinal deformities are 
due to his underlying Paget's disease.  Dr. Coric went on to 
state that Paget's is "most prevalent in northern Europe" 
and that there is reasonable medical probability that the 
veteran contracted Paget's while a German POW.  

In February 2004, two VA examiners noted the veteran's 
Paget's disease, but stated that the disease was not 
necessarily related to service.  The Spine examiner noted 
that the veteran's back surgeries were due to his Paget's 
disease, but opined that the Paget's disease is not related 
to the veteran's POW experience.  The examiner gave no 
explanation for this opinion, and made no reference to 
medical literature to substantiate the opinion.  The POW 
Protocol examiner also indicated that Paget's disease is the 
cause of the veteran's back disability, and noted that 
medical textbooks indicate that the cause of Paget's disease 
is unknown.  The examiner goes on to state, without 
explanation, that the veteran's back disability, while caused 
by Paget's disease, is not related to his POW experience.  
The reasoning is unclear.

Thus, four competent medical doctors agree that the veteran's 
back disability was caused by his Paget's disease.  The 
veteran's Paget's disease is not among the disabilities 
subject to presumptive service connection for former POWs 
under  
38 C.F.R. § 3.309(c).  The condition can be presumed service-
connected under 38 C.F.R. § 3.309(a), which requires the 
disease to have manifested itself within one year of service.  
The veteran's disease was initially assessed, as noted above, 
in the late 1970's, thirty years post-service.  Thus, the 
presumption does not apply and a nexus between the disease 
and service is required for service connection.  

The record reflects two private opinions that the veteran's 
Paget's disease onset during his service in Europe, and two 
VA opinions that the Paget's disease was not caused by 
service.  None of the four examiners give extensive 
explanation to support their opinions, although one does 
indicate that a leading explanation for the pathogenesis is a 
viral etiology.  Thus one opinion does not outweigh the other 
in probative value.  Rather, the four opinions set the 
evidence for and against a nexus between the veteran's back 
disability and his active service in equipoise.

When evidence for and against any matter material to a claim 
is in equipoise, the benefit of the doubt belongs to the 
claimant.  38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102.  Resolving the material question of a 
nexus between the veteran's disability and his active service 
in the veteran's favor, the evidence supports a grant of 
service connection for his back disability.  Thus, the 
veteran's appeal is granted.

Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 
 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In light of the determinations reached in this case, 
no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown,  
4 Vet. App. 384, 393-94 (1993).



ORDER

Entitlement to service connection for a back injury is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


